Mr. Justice Dever delivered the opinion of the court. 2. Insurance, § 397a* — what losses covered by burglary policy. A burglary policy insuring the owner of a hotel building against loss by robbery (commonly known as holdup) occasioned by felonious, violent and forcible abstraction of property from its office, counting room or store, where such loss was not occasioned by any employee and where the loss was brought about by violent and forcible means (commonly known as holdup), and where the premises were directly under the charge or care of at least two persons, must be construed as insuring the owner against loss occasioned by a forcible and violent abstraction of its property from its premises by breaking open a locked case back of a cashier’s desk and cigar stand in which the cashier had placed a tin box filled with money during her temporary absence from her desk, and the liability for loss cannot be limited by the word “holdup” to a violent taking of the same under circumstances which would constitute robbery.